Citation Nr: 0119124	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for chronic lumbosacral strain with myalgia and 
degenerative joint disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to May 
1976.  

This appeal arose as a result of rating decisions dated in 
January 1996 and January 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied claims for service connection for cervical and 
thoracic spine disorders; denied a claim of entitlement to a 
rating in excess of 40 percent for low back disability; and 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran appealed these determinations to the Board of 
Veterans' Appeals (Board).  In a decision dated in March 
2000, the Board denied all the claims on appeal.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
September 2000, the Court granted a joint motion of the 
parties, vacated the Board's decision with respect to the 
issues of a higher evaluation for service-connected low back 
disability and entitlement to a TDIU, and remanded the 
matters to the Board for further proceedings consistent with 
the joint motion.  The Court then dismissed the claims for 
service connection for cervical and thoracic spine disorders, 
and for shoulder disability.  Copies of the Court's order and 
the joint motion have been placed in the claims file.  

In December 2000, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in February 
2001 by submitting a written argument and additional evidence 
to the Board in support of the appeal.  That submission has 
been associated with the claims file.  

In his submission of February 2001, the attorney-
representative argues at length that the veteran is entitled 
to service connection for a cervical spine injury with 
degenerative changes (cervical spine disorder), a thoracic 
spine injury with degenerative changes (thoracic spine 
disorder), and for a disorder of the shoulders.  

The Court's order dismissing the appeal with respect to the 
service connection claims was entered less than 60 days prior 
to the effective date of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  See 
38 U.S.C.A. §§ 7291(a), 7292(a) (West Supp. 2000); 28 U.S.C. 
§ 2107(a), (b) (1994) (providing for a 60-day time limit for 
appeals to United States courts of appeals where the United 
States or an officer or agency thereof is a party).  However, 
under 38 U.S.C.A. § 7291(a), only a decision of the Court of 
Appeals for Veterans Claims becomes final upon expiration of 
the 60-day time limit.  Under the Rules of the Court of 
Appeals for Veterans Claims, the mandate of the Court 
ordinarily is issued 60 days after notice of entry of 
judgment.  U.S. Vet. App. R. 40(a).  Entry of the judgment 
begins the 60-day time period for any appeal to the United 
States Court of Appeals for the Federal Circuit.  U.S. Vet. 
App. R. 36.  However, an order on consent remanding a case 
also constitutes the mandate.  U.S. Vet. App. R. 40(b).  As 
the Order remanding the instant case to the Board was entered 
pursuant to a joint motion of the parties, the Board's 
decision denying the service connection claims became final 
when the Order dismissing the appeal with respect to those 
claims was entered.  

Thus, the service connection claims that the attorney-
representative addresses in his argument of February 2001 are 
no longer in appellate status.  The Board notes, however, 
that in VBA Fast Letter 00-87, dated November 17, 2000, VA 
indicated its intention to readjudicate any claim that became 
final during the period between July 14, 1999 and November 9, 
2000, provided that a request for readjudication is filed by 
the claimant no later than two years from November 9, 2000, 
the effective date of the Veterans Claims Assistance Act of 
2000.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2099-2100.  
The Board construes the attorney-representative's submission 
of February 2001 as a request for readjudication of these 
service connection claims, and they are therefore referred to 
the RO for appropriate action.  

The attorney-representative also raises the issues of 
entitlement to an earlier effective date for service 
connection for low back disability and to an earlier 
effective date for an increased evaluation for service-
connected low back disability.  The attorney-representative 
maintains that the rating decision of August 13, 1976 is not 
final because of alleged "grave procedural error."  He also 
maintains that if it is determined that the rating decision 
of August 1976 is final with respect to his low back 
disability, the veteran is entitled to an increased rating 
for that disorder effective from April 1990, an apparent 
reference to the date of his evaluation in the VA physical 
therapy clinic for low back problems on April 18, 1990.  The 
attorney-representative maintains that this constituted the 
date of an informal claim for an increased rating under 
38 C.F.R. § 3.157(b)(1).  The Board notes that an unappealed 
rating decision of June 19, 1990, denied an increased rating 
for the service-connected low back strain and that the Board 
denied an evaluation in excess of 40 percent for low back 
strain in a decision dated in May 1997 that was not appealed.  
In any case, the claims for earlier effective dates have not 
been adjudicated, and they are referred to the RO for action 
deemed appropriate.  


REMAND

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, which, 
among other things, eliminated the well-grounded claim 
requirement and redefined the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See VAOPGCPREC 11-00 
(all of the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Pub. L. No. 106-475, 114 Stat. 
2096.  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  Such development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Regarding the claim for a higher evaluation for service-
connected low back disability, the veteran's attorney-
representative contends that the veteran has degenerative 
disc disease with neuropathy, characteristic pain and 
demonstrable muscle spasm.  The Board notes that the 
veteran's service-connected low back disability, long 
characterized as chronic lumbosacral strain, has, 
historically, been evaluated under Diagnostic Code 5295.  
Although the RO recharacterized the veteran's service-
connected disability as involving degenerative joint disease 
in January 1999 (then adding Diagnostic Code 5010 to the 
rating sheet), service connection has never specifically been 
established for degenerative disc disease, and there does not 
appear to be any medical opinion of record which directly 
addresses the relationship, if any, between the veteran's 
service-connected lumbosacral strain and his later developed 
degenerative disc disease.  The Board notes that a rating 
under Diagnostic Code 5293 is appropriate if the service-
connected lower back disability is shown to encompass 
degenerative disc disease (intervertebral disc syndrome).  
Moreover, separate evaluations may be assigned for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14.   See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, even if separately diagnosed conditions are 
not deemed related, the reasonable doubt doctrine mandates 
that, if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, all signs and symptoms should be attributed to 
the veteran's service-connected back condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 
3.102 (2000).  

As the joint motion directs that reevaluation of the 
increased rating claim should include consideration of 
whether a 60 percent rating is warranted under Diagnostic 
Code 5293, as well as whether the degenerative joint disease 
warrants a separate rating under the holding in Esteban, the 
Board finds that a medical opinion also would be helpful in 
resolving these matters.  Consistent with assertions advanced 
by the veteran's attorney-representative, adjudication of the 
claim for a higher evaluation for service-connected low back 
disability also should include consideration of whether a 
higher evaluation is warranted on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000).  

Regarding the TDIU claim, the veteran's attorney-
representative further contends that if a 100 percent 
evaluation is not granted for service-connected disability, a 
TDIU is warranted, given the "[u]nusual circumstances 
associated with [the veteran's] in-service injury."  The 
Board notes that, presently, service connection is in effect 
only for low back disability, rated as 40 percent disabling, 
and for hemorrhoids and conjunctivitis of the left eye, each 
rated as noncompensably disabling.  

In support of the claim for a total rating, the attorney-
representative states that following service, the veteran 
performed manual labor as a construction worker but that he 
has been unable to work since 1991.  His inability to work 
"stems from chronic low back pain and a secondary or 
underlying psychiatric condition rendering sedentary work 
impossible because of claustrophobia."  It is asserted that 
VA should find that the veteran is entitled to a TDIU based 
upon the severity of his organic and associated psychiatric 
conditions.  Moreover, in February 2001, the attorney-
representative submitted evidence suggesting that the veteran 
may have acquired a chronic psychiatric disorder during 
service.  The attorney-representative argues that the veteran 
sustained an organic (i.e., physical) injury in 1973 and 
developed an increasingly severe psychiatric condition 
thereafter.  The attorney-representative contends that the 
service medical records reflect diagnoses of depression and 
that RO committed error in 1976 partly by not recognizing and 
exploring the totality of the veteran's organic (physical) 
condition and partly by "not recognizing the impact of the 
organic condition on his mental condition, or vice versa."  
The attorney-representative asserts that the RO in 1976 
failed to investigate the possibility that the veteran's 
chronic pain might have been caused or aggravated by a 
psychiatric condition.  

The Board finds that these assertions raise the issue of 
entitlement to service connection for an acquired psychiatric 
disorder both on a direct basis and as secondary to service-
connected disability, and that resolution of such issue 
(along with resolution of the claims for service connection 
for disabilities of the cervical spine, thoracic spine, and 
shoulders, addressed in the INTRODUCTION, above) is integral 
to resolution of the claim for a TDIU.  Hence, all the claims 
for service connection (included the claim for a psychiatric 
disability, not yet adjudicated by the RO) are inextricably 
intertwined with the TDIU claim.  That is to say, the service 
connection claims must be resolved before the claim for a 
TDIU can be adjudicated.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue.)  Hence, adjudication of the TDIU claim must be 
deferred pending the outcome of the intertwined issues.  

(Parenthetically, the Board notes that although the attorney-
representative contends, citing Best v. Brown, 10 Vet. App. 
322, 325 (1997), that the veteran has had claims pending 
since the 1976 rating decision for service connection for 
cervical and thoracic spine disorders and for a disorder of 
the shoulders, this argument is now premature and is only 
relevant to the issue of the proper effective date to be 
established if service connection is subsequently granted.)  

Thus, under the circumstances of this appeal, and in view of 
the comprehensive nature of the Veterans Claims Assistance 
Act of 2000, additional development is necessary before final 
appellate consideration of this case.  Specifically, the 
veteran should be scheduled to undergo further medical 
examinations to obtain findings and opinions pertinent to the 
claims on appeal, as indicated above and below.  The veteran 
is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for any scheduled examination, the RO must obtain and 
associate with the record copy(ies) of examination notice(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo any VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical and other 
records, to specifically include VA records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In this regard, the attorney-representative has 
pointed out that the veteran has been treated at the VA 
Medical Center (VAMC), Oklahoma City, Oklahoma; Griffith 
Memorial Hospital, Norman, Oklahoma; and at Valley Hope, 
Cushing, Oklahoma.  The record also shows that the veteran 
was treated, apparently during the 1980's, at the VAMC, 
Albuquerque, New Mexico, and in the mid-1980's at Central 
State Hospital, Norman, Oklahoma (for psychiatric problems).  
The record also suggests that the veteran was treated at the 
VAMC in Oklahoma City for "multiple trauma" in about 
September 1982 and for residuals of a right femur fracture in 
about March 1984.  These treatment records are not on file, 
and should be obtained.  

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/notification action deemed warranted by the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran was treated, 
specifically including the VAMC in 
Oklahoma City, Oklahoma, and the VAMC in 
Albuquerque, New Mexico.  After obtaining 
any necessary authorization, the RO 
should also attempt to obtain all medical 
reports pertaining to the veteran from 
Griffith Memorial Hospital, Norman, 
Oklahoma; Valley Hope, Cushing, Oklahoma; 
and from Central State Hospital, Norman, 
Oklahoma.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should afford him the 
opportunity to do so before arranging for 
him to undergo further examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected low back disability.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examining physician in connection with 
the examination.  

In conjunction with the orthopedic 
examination, a neurological consultation 
should be accomplished to ascertain all 
neurological symptoms associated with the 
low back.  The examiner should 
specifically indicate whether the veteran 
currently has degenerative disc disease, 
and, if so, whether (taking into 
consideration the extent of functional 
loss due to pain, to include during 
flare-ups and/or with repeated use), such 
condition is best characterized as 
severe, with recurring attacks but 
intermittent relief, or whether the 
veteran's condition is pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy.  The examiner should 
also offer an opinion as to whether it is 
as least as likely as not that any 
current degenerative disc disease arose 
from the same in-service injury as the 
veteran's service-connected chronic 
lumbar strain, or that there is otherwise 
a relationship between the two disorders 
(and, if so, the nature of that 
relationship).  Regardless of whether 
deemed related, the examiner should 
indicate whether it is medically feasible 
to distinguish the signs and symptoms 
associated with the two disorders (i.e., 
whether the two disorders are distinct 
and separate disabilities).  The examiner 
should fully explain his/her conclusions.  
These findings must be furnished to the 
orthopedic examiner prior to the 
completion of his/her report.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

In evaluating the low back, the 
orthopedic examiner should conduct all 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes), 
and report all clinical findings in 
detail.  As regards the latter, the 
orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
Thereafter, the examiner should identify 
the limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  In so doing, the 
examiner should indicate whether the 
objective findings are consistent with 
the severity of the pain and other 
symptoms reported by the veteran.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the record 
copy(ies) of examination notice(s) sent 
to the veteran.   

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following completion of the requested 
development and any further indicated 
development and/or notification action, 
the RO should readjudicate the claim of 
entitlement to a rating in excess of 40 
percent for service-connected low back in 
light of all pertinent evidence and legal 
authority.  In considering the claim for 
higher evaluation for low back 
disability, the RO must address whether 
the criteria for a higher evaluation 
under Diagnostic Code 5293 are met; 
whether the veteran is entitled to a 
separate rating for degenerative joint 
disease of the lumbosacral spine; and 
whether the criteria for submission for 
assignment of a higher rating on an 
extra-schedular basis have been met.  The 
RO must provide full reasons and bases 
for its determinations, citing to all 
matters and concerns raised in this 
REMAND.  

7.  Prior to readjudicating the claim for 
a TDIU, the RO should (after undertaking 
any necessary development) adjudicate the 
inextricably intertwined claims for 
service connection for cervical and 
thoracic spine disorders, for a disorder 
of the shoulders, and for a psychiatric 
disability (on both a direct and 
secondary basis).  If not rendered moot, 
the RO should thereafter readjudicate the 
claim of entitlement to a TDIU.  The RO 
must provide full reasons and bases for 
its determinations, citing to all matters 
and concerns raised in this REMAND.  

8.  If the benefits currently sought on 
appeal are not granted to the 
satisfaction of the veteran, he and his 
attorney-representative must be furnished 
an appropriate supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

9.  If any of the claims for service 
connection for cervical and thoracic 
spine disorders, a disorder of the 
shoulders, and a psychiatric disorder (on 
either a direct or secondary basis) is 
denied, the RO must furnish to the 
veteran and his attorney-representative 
notice of the denial and appellate rights 
and procedures.  The veteran and his 
attorney-representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



